Opinion by
Hoffman, J.,
The instant case is a companion to Commonwealth v. Savage, 214 Pa. Superior Ct. 460, 257 A. 2d 654 (1969). Appellant was retried for burglary on October 4, 1965, with codefendant Savage, and found guilty by a jury.
During the trial, oral admissions and a written confession made by appellant, while in police custody in 1952 and in violation of Escobedo v. Illinois, 378 U.S. 478 (1964), were introduced against appellant over appellant’s objections. The primary question raised in this appeal is whether it was error for the lower court to admit the oral statements and written confession into evidence.
For the reasons stated in Commonwealth v. Savage, supra, we do not believe the lower court erred.
Judgment affirmed.
Hannum, J., did not participate in the rendering of this decision.